DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Combined Lamp and Bladeless Fan.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US 2016/0215782, hereinafter Xie.

In regards to claim 1, Xie discloses in Figures 1-4, a lamp, comprising: an air supply (2) comprising an air blower (20, Par. [0022]) and an annular housing (outer housing of 30), the annular housing defining an annular region and having an inner ring surface (31), an outer ring surface (35), a first end surface (38), and a second end surface (37), wherein the first end surface and the second end surface are connected with the inner ring surface and the outer ring surface and face away from each other (see Figs. 1-3), an annular air passage (within 30) is disposed inside of the annular housing (Par. [0024]), an air inlet (11) communicates with the annular air passage (within 30) and is disposed in the inner ring surface (see Fig. 1, Par. [0023]), the air blower is located in the annular region (see Fig. 4), a first air outlet of the air blower is aligned to the air inlet (see Figs. 1 and 4, Par. [0023]), a second air outlet (42) communicates with the annular air passage and is disposed in the annular housing (see Figs. 4 and 6, Par. [0029]), and the second air outlet blows out air towards a side faced by the first end surface: and a lighting module (5) disposed at a side of the annular housing (see Fig. 4 Par. [0035-0036]). wherein the side is close to the first end surface and located within a projection range of the annular region at the side (see Fig. 4 Par. [0035-0036]) and the lighting module emits light rays towards the side faced by the first end surface (see Fig. 4 Par. [0035-0036]).

In regards to claim 2, Xie discloses in Figures 1-4, the second air outlet (42) extends along a circumferential direction of the annular housing (see Figs. 1-4, Par. [0029]).



In regards to claim 4, Xie discloses in Figures 1-4, at least some of the second air outlets (42) are inclined towards a center of the annular housing (see Figs. 4 and 6, Par. [0029]), or at least some of the second air outlets are inclined towards a periphery of the annular housing (see Figs. 4 and 6, Par. [0029]).

In regards to claim 5, Xie discloses in Figures 1-4, the second air outlet (42) is disposed in the first end surface (interior to 37 and 38, see Fig. 4).

In regards to claim 6, Xie discloses in Figures 1-4, the annular air passage (within 30) tapers from a side close to the second end surface to a side close to the first end surface (see Figs. 4 and 6).

In regards to claim 7, Xie discloses in Figures 1-4, the air inlet (11) protrudes towards inside of the annular region (see Fig. 1), and the air inlet is smoothly connected with the annular air passage (see Fig. 1).

In regards to claim 8, Xie discloses in Figures 1-4, the air supply (20) further comprises a tray (within 1), the tray is located in the annular region and is fixedly connected with the annular housing (see Fig. 1), and the air blower is fixed on the tray (see Fig. 4).

In regards to claim 9, Xie discloses in Figures 1-4, wherein the annular housing (outside of 30) comprises an upper housing (35 and 37, see Fig. 5) and a lower housing (31 and 38, see Fig. 5), the annular air 

In regards to claim 10, Xie discloses in Figures 1-4, wherein the air supply (20) further comprises an upper cover (1), the upper cover covers the tray (see Fig. 4) and forms an accommodating chamber together with the tray (see Fig. 4), the air blower is disposed in the accommodating chamber (see Fig. 4), and a gas inlet is disposed on the upper cover (10) or the tray (see Fig. 4).

In regards to claim 11, Xie discloses in Figures 1-4, wherein the lighting module (5) is fixed to the tray (at least indirectly via 1, see Fig. 4).

In regards to claim 13, Xie discloses in Figures 1-4, wherein the lighting module (50) comprises a fixing part (fixed on 1, see Fig. 4) and a lighting emitting component (500), the fixing part is fixedly connected with the air supply (at least indirectly via 1), and the light emitting module is fixed on the fixing part (see Fig. 4).

In regards to claim 18, Xie discloses in Figures 1-4, further comprising a ceiling plate (within 1), wherein the air supply (20) is fixedly disposed on the ceiling plate (see Fig. 4, noting that the ceiling as may be intended has not been claimed, the examiner notes that said plate being within 1 which is capable of ceiling attachment, see Fig. 11 for instance, currently meets the claimed limitation).



In regards to claim 20, Xie discloses in Figures 1-4, a sensor or a receiving module (6), wherein the sensor or the receiving module is electrically connected with the driving module (Par. [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xie.

In regards to claim 12, Xie teaches in Figures 1-4, a backing plate (501), wherein an insertion groove (with 50 and rim of 51 therein, see Fig. 4) is disposed on a surface of a side facing the air blower of the tray (said side shown in Fig. 4), the backing plate (501) is disposed inside the insertion groove, but fails to disclose or fairly suggest a bolt penetrates through and abuts with the backing plate.
However, It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize any number of attachment means to retain the backing plate of a lighting device in place.  The use of bolts, screws, and the like for affixing structures together is notoriously well known.  Bolts are particularly advantageous as they allow for easy removal and replacement of particular structures of a device, as opposed to adhesives or welding.

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, including that which if found in the attached pto-892 fails to disclose or render obvious in particular a light guide component and a light transmitting plate, wherein the light guide component is fixedly disposed in the fixing part, a direction of the light emitting component is consistent with a direction of the first end surface, the light transmitting plate extends in a direction parallel to the first end surface, a portion of the light transmitting plate extends into the fixing part and is fixed with the fixing part, the light transmitting plate comprises a light incident surface and a light exiting surface, a direction of the light exiting surface is consistent with a direction of the first end surface, the light incident surface is vertical to the light exiting surface, and the light guide component is configured to guide light rays emitted by the light emitting component to the light incident surface as recited in dependent claim 14 in combination with the structure of the lamp as provided for in independent claim 1 and dependent claim 13.  Claims 15-17 are allowable due to their dependence upon claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896